DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
Remarks
This action is in response to the amendments filed 09/20/2022.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 09/20/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1, 11, and 19 have been amended to include “the trained models being equal in number to the processed medical signals, each of the trained models outputting a single diagnosis result upon receiving an input of one of the processed medical signals, and each of the trained models being trained with different parameters corresponding to the input one of the processed medical signals”. Applicant argues that Avinash or any combination of Avinash and Wernick fails to disclose the amended limitations. Examiner agrees. Therefore, the rejection of claims 1-20 under 35 U.S.C. 103 has been withdrawn.
Applicant's arguments, see pages 7-10, filed 09/20/2022, regarding the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Rejection of claims 1-20 under 35 U.S.C. 101
	Independent claims 1, 11, and 19 have been amended to include “the trained models being equal in number to the processed medical signals, each of the trained models outputting a single diagnosis result upon receiving an input of one of the processed medical signals, and each of the trained models being trained with different parameters corresponding to the input one of the processed medical signals”. Applicant argues that the claims are not directed to an abstract idea, but rather to improved technology that is integrated into a practical application, and that the amendment adds a meaningful limitation regarding the trained models and therefore overcomes the rejection. Examiner respectfully disagrees. 
Claims 1, 11, and 19 recite an apparatus, method, and system for outputting a diagnosis result by applying trained models on processed medical signals. The limitation of an apparatus, method, and system for outputting diagnosis results, as drafted in claims 1, 11, and 19, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic sensors and a processor. As recited, the claims are directed to a processing apparatus recited at a high level of generality and provide no details regarding the type of signals processed or the types of training models used. For example, a user could acquire medical signals, perform signal processing such as noise filtering or determining an average, use multiple trained models to analyze the signals, and determine diagnosis outputs based on previously known results. Other than reciting generic processing circuitry and generic trained models, nothing in the elements of the claims precludes the step from practically being performed in the mind. Further, the additional element of processing circuitry is recited at a high level of generality (i.e. as generic processing circuitry to acquire, process, and analyze medical signals) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the apparatus, method, or system provide no means for providing the diagnosis result to a user or using the diagnosis result to improve or change stimulation or therapy parameters. See MPEP 2106.06(b) and (f). Therefore, this rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a medical information processing apparatus, method, and system configured to acquire processed medical signals, input the medical signals to multiple trained models, and output multiple diagnosis results using the trained models. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 19 are directed towards an apparatus and system, and claim 11 is directed towards a method, and this meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1, 11, and 19 recite an apparatus, method, and system for outputting a diagnosis result by applying multiple trained models on processed medical signals. The limitation of an apparatus, method, and system for outputting diagnosis results, as drafted in claims 1, 11, and 19, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic sensors and a processor. As recited, the claims are directed to a processing apparatus recited at a high level of generality and provide no details regarding the type of signals processed or the types of training models used. For example, a user could acquire medical signals, perform signal processing such as noise filtering or determining an average, use multiple trained models to analyze the signals, and determine multiple diagnosis outputs based on previously known results. Other than reciting generic processing circuitry and generic trained models, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 11, and 19 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of processing circuitry is recited at a high level of generality (i.e. as generic processing circuitry to acquire, process, and analyze medical signals) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the apparatus, method, or system provide no means for providing the diagnosis result to a user or using the diagnosis result to improve or change stimulation or therapy parameters. See MPEP 2106.06(b) and (f). 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of processing circuitry amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
While there are no prior art rejections for claims 1-20, they are not indicated as allowable due to the rejection under 35 U.S.C. 101 explained above. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792